    Case: 4:19-cv-00903-MTS Doc. #: 37 Filed: 10/15/20 Page: 1 of 2 PageID #: 1151




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

    CHURCH MUTUAL                                           )
    INSURANCE COMPANY,                                      )
                                                            )
          Plaintiff,                                        )
                                                            )
    v.                                                      )       Case No. 4:19-cv-00903-MTS
                                                            )
    THE METROPOLITAN CHRISTIAN                              )
    WORSHIP CENTER OF ST. LOUIS,                            )
                                                            )
          Defendant.                                        )

                                 MEMORANDUM AND ORDER

         This matter is before the Court on Plaintiff Church Mutual Insurance Company’s Motion

to Strike Defendant The Metropolitan Christian Worship Center of St. Louis’s Expert Report,

Estimate, and Testimony of Raymond Choate, Doc. [25]. The Motion is fully briefed and ready

for adjudication. 1

         Plaintiff argues that Mr. Choate’s report, estimate, and testimony should be stricken under

Federal Rules of Evidence 401, 403, and 702 since the report only addresses the replacement cost

value of the alleged weather-related storm damage and not the actual cash value, which is what the

insurance policy at issue covered. Plaintiff maintains that the only testimony Mr. Choate can offer

would be irrelevant and immaterial, would result in misleading the jury, and that his opinions lack

a reliable foundation.

         The Court finds that Mr. Choate’s report and estimate regarding the replacement cost value

of the alleged weather-related damage are relevant. That information would assist the trier of fact

in determining the actual cash value—a fact of consequence—since, under the policy, the


1
 Because this Order has been filed contemporaneously with the Court’s Order denying Plaintiff’s Motion for
Summary Judgment, the Court will not repeat the relevant background but rather refers the reader to Doc. [36].

                                                      1
    Case: 4:19-cv-00903-MTS Doc. #: 37 Filed: 10/15/20 Page: 2 of 2 PageID #: 1152




replacement cost value must be calculated first. 2 See Fed. R. Evid. 401. Given that the replacement

cost value is a necessary component of the equation to calculate the actual cash value, the Court

does not agree that the report and estimate present any danger that “substantially outweigh[s]”

their probative value. See Fed. R. Evid. 403. Lastly, Plaintiff has provided no indication that Mr.

Choate is not qualified as an expert or that his opinions regarding the replacement cost value are

not based on sufficient facts or data. See Fed. R. Evid. 702.

           While Defendant may not be able to adduce evidence of depreciation through Mr. Choate,

there is evidence in the record regarding depreciation on the roof and gutters in question. In any

event, the Court construes the remainder of the Motion regarding Mr. Choate’s testimony as a

motion in limine and will deny it without prejudice.

           Accordingly,

           IT IS HEREBY ORDERED that Plaintiff’s Motion to Strike Defendant’s Expert Report

and Estimate, Doc [25], is DENIED.

           IT IS FURTHER ORDERED that the remainder of Plaintiff’s Motion seeking to block

testimony of Mr. Choate is construed as a motion in limine and is DENIED without prejudice.

Dated this 15th day of October, 2020




                                                       MATTHEW T. SCHELP
                                                       UNITED STATES DISTRICT JUDGE




2
    See Doc. [30-4].

                                                 2
